Exhibit 10.4

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (the “Agreement”) is made this 30th day of April, 2010,
by GOVDEALS, INC., a corporation organized under the laws of the State of
Delaware (the “Debtor”), for the benefit of BANK OF AMERICA, N.A., a national
banking association, its successors and assigns (the “Lender”).

 

RECITALS

 

A.                                   LIQUIDITY SERVICES, INC., a corporation
organized under the laws of the State of Delaware (the “Borrower”) has applied
to the Lender for a revolving credit facility in the maximum principal amount of
Thirty Million Dollars ($30,000,000) and, as part of that revolving credit
facility, a letter of credit facility in the maximum principal amount of Ten
Million Dollars ($10,000,000) (collectively, the “Credit Facilities”), which is
to be advanced pursuant to the terms of a Financing and Security Agreement of
even date herewith by and between the Borrower and the Lender (as amended,
modified, restated, substituted, extended and renewed at any time and from time
to time, the “Financing Agreement”).

 

B.                                     All defined terms used in this Agreement
and not defined herein shall have the meaning given to such terms in the
Financing Agreement.

 

C.                                     The payment and performance of all
Obligations of the Borrower under the Financing Documents are unconditionally
and irrevocably guaranteed by Debtor pursuant to the terms and conditions of
that certain Guaranty of Payment Agreement of even date herewith, executed by
Debtor in favor of Lender (as amended, modified, substituted, extended and
renewed from time to time the “Guaranty”).

 

D.                                    The Lender has required, as a condition to
entering into the Financing Agreement, that the Debtor execute, among other
things, the Guaranty and this Agreement as additional security for the payment
and performance of the Guaranty.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Debtor and the Lender hereby
agree as follows:

 

ARTICLE I

COLLATERAL

 

As security for the payment of all of the Obligations evidenced by the Financing
Documents and for the Debtor’s performance of, and compliance with, all of the
terms, covenants, conditions, stipulations and agreements contained in the
Guaranty and all other Obligations of the Debtor to the Lender, whether now
existing or hereafter created, the Debtor hereby grants to the Lender and agrees
that the Lender shall have a perfected, continuing security interest in all of
the following property and assets of the Debtor, wherever situated (the
“Collateral”):

 

--------------------------------------------------------------------------------


 

(a)                                  All inventory, both now owned and hereafter
acquired and as the same may now and hereafter from time to time be constituted
(the “Inventory”);

 

(b)                                 All accounts and contract rights, chattel
paper, instruments and documents, both now owned and hereafter created or
acquired (individually, an “Account” and collectively, the “Accounts”);

 

(c)                                  All equipment, furniture and fixtures, both
now owned and hereafter acquired, together with (i) all additions, parts,
fittings, accessories, special tools, attachments and accessions now and
hereafter affixed thereto and/or used in connection therewith and (ii) all
replacements thereof and substitutions therefore (the “Equipment”);

 

(d)                                 All general intangibles (including, without
limitation, all books and records, things in action, contractual rights, tax
returns, goodwill, literary rights, rights to performance, copyrights,
trademarks and patents), both now owned and hereafter acquired;

 

(e)                                  All notes, notes receivable, drafts,
acceptances and similar instruments and documents, both now owned and hereafter
created or acquired;

 

(f)                                    all proceeds (cash and non-cash) and
products thereof, and all returned, rejected or repossessed goods, the sale or
lease of which shall have given or shall give rise to an Account and all cash
and non-cash proceeds and products of all such goods;

 

provided, however, notwithstanding the foregoing, “Collateral” shall not include
(i) any permit, lease, license, contract, instrument or other agreement
belonging to the Debtor that prohibits, or requires the consent of any Person
other than the Debtor as a condition to, the creation of a Lien thereon, or any
permit, lease, license contract or other agreement belonging to the Debtor to
the extent that any requirement of law applicable thereto prohibits the creation
of a Lien thereon, but only, in each case, to the extent, and for so long as,
such prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Uniform Commercial Code, Bankruptcy Code or any other
requirement of Law, (ii) any United States intent-to-use trademark or service
mark application to the extent, and solely during the period in which the grant
of a Lien therein would impair the validity or the enforceability of such
intent-to-use trademark or service mark under federal law, and (iii) any
property subject to a Lien permitted by the Financing Agreement, if and for so
long as the contractual obligation governing such Lien prohibits the Lien of
this Agreement applying to such property.

 

The Debtor further agrees that the Lender shall have in respect thereof all of
the rights and remedies of a secured party under the Uniform Commercial Code as
well as those provided in this Agreement.  The Debtor covenants and agrees to
execute and deliver such financing statements and other instruments and filings
as are necessary in the opinion of the Lender to perfect such security
interest.  Notwithstanding the fact that the proceeds of the Collateral
constitute a part of the Collateral, the Debtor may not dispose of the
Collateral, or any part thereof, other than in the ordinary course of its
business or as otherwise may be permitted by this Agreement.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

Debtor represents and warrants to the Lender that:

 

Section 2.1                                      Title to Properties.

 

Debtor has good and marketable title to all of its properties, including,
without limitation, the Collateral and Debtor has legal, enforceable and
uncontested rights to use freely such property and assets, except, in each case,
as could not reasonably be expected to have a Material Adverse Effect.

 

Section 2.2                                      Accounts.

 

With respect to all Accounts and to the best of Debtor’s knowledge (a) they are
genuine, and are not evidenced by a judgment, an Instrument, or Chattel Paper
(unless such judgment has been assigned and such Instrument or Chattel Paper has
been endorsed and delivered to Lender); (b) they represent bona fide
transactions completed in accordance with the terms and provisions contained in
the invoices, purchase orders and other contracts relating thereto, and the
underlying transaction therefor is in accordance with all applicable Laws; and
(c) the amounts shown on Debtor’s books and records, with respect thereto are
actually and absolutely owing to Debtor and are not contingent or subject to
reduction for any reason other than regular discounts, credits or adjustments
allowed by Debtor in its reasonable discretion.

 

Section 2.3                                      Inventory.

 

Substantially all of the Inventory of Debtor is located at the places of
business set forth on the Collateral Disclosure List or as permitted by
Section 6.2.14 of the Financing Agreement.

 

Section 2.4                                      Patents, Trademarks, Etc.

 

Debtor owns, possesses, or has the right to use all necessary patents, licenses,
trademarks, copyrights, permits and franchises to own its properties and to
conduct its business as now conducted, without known conflict with the rights of
any other Person, except, in each case, as would not reasonably be expected to
have a Material Adverse Effect.  Any and all obligations to pay royalties or
other charges with respect to such properties and assets are properly reflected
on the financial statements previously furnished to Lender, to the extent
required by GAAP.

 

Section 2.5                                      Business Names and Addresses.

 

Debtor has not changed its name, identity or corporate structure in a manner
which could result in a Material Adverse Effect, since the date Debtor or
Borrower last delivered a Collateral Disclosure List to Lender.

 

3

--------------------------------------------------------------------------------


 

Section 2.6                                      Presence of Hazardous Materials
or Hazardous Materials Contamination.

 

To the best of Debtor’s knowledge, (a) no Hazardous Materials are located on any
real property owned, controlled or operated by of Debtor or for which Debtor is,
or is claimed to be, responsible, except for reasonable quantities of necessary
supplies for use by Debtor in the ordinary course of its current line of
business and stored, used and disposed in accordance with applicable Laws; and
(b) no property owned, controlled or operated by Debtor or for which Debtor has,
or is claimed to have, responsibility has ever been used as a manufacturing,
storage, or dump site for Hazardous Materials nor is affected by Hazardous
Materials Contamination at any other property.  “Hazardous Materials” means
(a) any “hazardous waste” as defined by the Resource Conservation and Recovery
Act of 1976, as amended from time to time, and regulations promulgated
thereunder; (b) any “hazardous substance” as defined by the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended from
time to time, and regulations promulgated thereunder; (c) any substance the
presence of which on any property now or hereafter owned, acquired or operated
by Debtor is prohibited by any Law similar to those set forth in this
definition; and (d) any other substance which by Law requires special handling
in its collection, storage, treatment or disposal.  “Hazardous Materials
Contamination” means the contamination (whether presently existing or occurring
after the date of this Agreement) by Hazardous Materials of any property owned,
operated or controlled by Debtor or for which Debtor has responsibility,
including, without limitation, improvements, facilities, soil, ground water, air
or other elements on, or of, any property now or hereafter owned, acquired or
operated by Debtor, and any other contamination by Hazardous Materials for which
Debtor is, or is claimed to be, responsible.

 

Section 2.7                                      Perfection and Priority of
Collateral.

 

Lender has, or upon execution of this Agreement and filing of any financing
statement required under the Uniform Commercial Code, will have a valid and
perfected Lien on and security interest in all Collateral, free of all other
Liens, claims and rights of third parties whatsoever except Permitted Liens.

 

Section 2.8                                      Collateral Disclosure List.

 

As of the Closing Date, and at all times thereafter, whenever a Collateral
Disclosure List is delivered to Lender pursuant to the Financing Agreement, the
information contained in the Collateral Disclosure List is complete and correct
in all material respects.  The Collateral Disclosure List completely and
accurately identifies (a) the type of entity, the state of organization and the
chief executive office of Debtor, (b) each other place of business of Debtor,
(c) the location of all books and records pertaining to the Collateral, and
(d) each location, other than the foregoing, where any of the Collateral is
located and other than as permitted by Section 6.2.14 of the Financing
Agreement.

 

Section 2.9                                      No Suspension or Debarment.

 

Neither Debtor nor any Subsidiary nor any of their respective directors,
officers or employees has received any notice of, or information concerning, any
proposed, contemplated or initiated suspension or debarment, be it temporary or
permanent, due to an administrative or a

 

4

--------------------------------------------------------------------------------


 

statutory basis, of Debtor or any Subsidiary by the United States of America or
any department, agency or instrumentality thereof.

 

Section 2.10                                Taxes.

 

Debtor has filed all returns, reports and forms for taxes that, to the knowledge
of Debtor, are required to be filed, and has paid all taxes as shown on such
returns or on any assessment received by it, to the extent that such taxes have
become due, unless and to the extent only that such taxes, assessments and
governmental charges are currently contested in good faith and by appropriate
proceedings by Debtor, such taxes are not the subject of any Liens other than
Permitted Liens, and adequate reserves therefor have been established as
required under GAAP.  All tax liabilities of Debtor were, as of the date of the
audited financial statements previously furnished to Lender, and are now,
adequately provided for on the books of Debtor.

 

Section 2.11                                ERISA.

 

With respect to any Plan that is maintained or contributed to by Debtor and/or
by any Commonly Controlled Entity or as to which Debtor retains material
liability: (a) no “accumulated funding deficiency” as defined in Code §412 or
ERISA §302 has occurred, whether or not that accumulated funding deficiency has
been waived; (b) no Reportable Event has occurred other than events for which
reporting has been waived; (c) no termination of any plan subject to Title IV of
ERISA has occurred; (d) neither Debtor nor any Commonly Controlled Entity has
incurred a “complete withdrawal” within the meaning of ERISA §4203 from any
Multi-employer Plan; (e) neither Debtor nor any Commonly Controlled Entity has
incurred a “partial withdrawal” within the meaning of ERISA §4205 with respect
to any Multi-employer Plan; (f) no Multi-employer Plan to which Debtor or any
Commonly Controlled Entity has an obligation to contribute is in
“reorganization” within the meaning of ERISA §4241 nor has notice been received
by Debtor or any Commonly Controlled Entity that such a Multi-employer Plan will
be placed in “reorganization”.  “Commonly Controlled Entity” means an entity,
whether or not incorporated, which is under common control with Debtor within
the meaning of Section 414(b) or (c) of the Internal Revenue Code.  “Plan” means
any pension plan that is covered by Title IV of ERISA and in respect of which
Debtor or a Commonly Controlled Entity is an “employer” as defined in Section 3
of ERISA.  “Multi-employer Plan” means a Plan that is a Multi-employer plan as
defined in Section 4001(a)(3) of ERISA.

 

ARTICLE III

AFFIRMATIVE COVENANTS OF DEBTOR

 

Until payment in full and the performance of all of the Obligations, the Debtor
agrees with Lender as follows:

 

Section 3.1                                      Compliance with Laws.

 

Debtor shall comply with all applicable Laws and observe the valid requirements
of Governmental Authorities, the noncompliance with or the nonobservance of
which could reasonably be expected to have a Material Adverse Effect.

 

5

--------------------------------------------------------------------------------


 

Section 3.2                                      Insurance Generally.

 

(a)                                  Debtor shall maintain insurance in an
amount customary and consistent with Debtor’s current practice, covering
property damage (including loss of use and occupancy) to any of Debtor’s
properties, business interruption insurance, public liability insurance
including coverage for contractual liability, product liability and workers’
compensation, and any other insurance which is usual for Debtor’s business. 
Each policy shall provide for at least thirty (30) days prior notice to Lender
of any cancellation thereof and name Lender as loss payee or additional insured,
as appropriate.

 

(b)                                 In addition to the insurance requirements
stated above, Debtor shall also maintain all risk property damage insurance
policies covering the tangible property comprising the Collateral to the extent
and in amounts customary and consistent with Debtor’s current practice.  The
insurance must include a lender’s loss payable endorsement in favor of Lender in
a form acceptable to Lender in its reasonable discretion and shall provide for
at least thirty (30) days prior notice to Lender of any cancellation thereof.

 

(c)                                  Upon the request of Lender, Debtor shall
deliver to Lender a copy of each insurance policy, or, if permitted by Lender, a
certificate of insurance listing all insurance in force.

 

Section 3.3                                      Existence.

 

Debtor shall maintain its existence in good standing in the State of Delaware
and in each other jurisdiction where it is required to register or qualify to do
business if the failure to do so in such other jurisdiction could reasonably be
expected to have a Material Adverse Effect and remain a Registered Organization
under the laws of the State of Delaware.

 

Section 3.4                                      Maintenance of Properties.

 

Debtor will at all times (a) maintain, preserve, protect and keep its
properties, whether owned or leased, in good operating condition, working order
and repair (ordinary wear and tear excepted), and from time to time will make
all proper repairs, maintenance, replacements, additions and improvements
thereto needed to maintain such properties in good operating condition, working
order and repair, and (b) do or cause to be done all things necessary to
preserve and to keep in full force and effect its material franchises, leases of
real and personal property, trade names, patents, trademarks, copyrights and
permits which are necessary for the orderly continuance of its business, except,
in each case, where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

Section 3.5                                      Maintenance of the Collateral.

 

Debtor will maintain the Collateral in the condition purchased, excepting
ordinary wear and tear, and will not permit anything to be done to the
Collateral that may materially impair the value thereof, taken a whole.  Lender
shall not have any duty to, and Debtor hereby releases Lender from all claims of
loss or damage caused by the delay or failure to collect or enforce any of the
receivables of Debtor or to, preserve any rights against any other party with an
interest in the Collateral.

 

6

--------------------------------------------------------------------------------


 

Section 3.6                                      Taxes.

 

Except to the extent that the validity or amount thereof is being contested in
good faith and by appropriate proceedings, Debtor will pay and discharge all
taxes prior to the date when any interest or penalty would accrue for the
nonpayment thereof.

 

Section 3.7                                      ERISA.

 

Debtor will, and will cause each of its Commonly Controlled Entities to, comply
with the funding requirements of ERISA with respect to Plans for its respective
employees.  Debtor will not permit with respect to any Plan (a) any prohibited
transaction or transactions under ERISA or the Internal Revenue Code, which
results, or may result, in any material liability of Debtor and/or any
Subsidiary and/or Affiliate, or (b) any Reportable Event if, upon termination of
the Plan or Plans with respect to which one or more such Reportable Events shall
have occurred, there is or would be any material liability of Debtor and/or any
Subsidiary and/or Affiliate to the PBGC.  Upon Lender’s request, Debtor will
deliver to Lender a copy of the most recent actuarial report, financial
statements and annual report completed with respect to any Plan.

 

Section 3.8                                      Hazardous Materials;
Contamination.

 

Debtor agrees to:

 

(a)                                  give notice to Lender immediately upon
Debtor’s acquiring knowledge of the presence of any Hazardous Materials or any
Hazardous Materials Contamination on any property owned, operated or controlled
by Debtor or for which Debtor is, or is claimed to be, responsible (provided
that such notice shall not be required for Hazardous Materials placed or stored
on such property in accordance with applicable Laws in the ordinary course
(including, without limitation, quantity) of Debtor’s line of business expressly
described in this Agreement), with a full description thereof;

 

(b)                                 promptly comply with any Laws requiring the
removal, treatment or disposal of Hazardous Materials or Hazardous Materials
Contamination and provide Lender with satisfactory evidence of such compliance;

 

(c)                                  provide Lender, within thirty (30) days
after a demand by Lender, with a bond, letter of credit or similar financial
assurance evidencing to Lender’s satisfaction that the necessary funds are
available to pay the cost of removing, treating, and disposing of such Hazardous
Materials or Hazardous Materials Contamination and discharging any Lien which
may be established as a result thereof on any property owned, operated or
controlled by Debtor or for which Debtor is, or is claimed to be, responsible;
and

 

(d)                                 as part of the Obligations of Debtor,
defend, indemnify and hold harmless Lender and its agents, employees, trustees,
successors and assigns from any and all claims which may now or in the future
(whether before or after the termination of this Agreement) be asserted as a
result of the presence of any Hazardous Materials or any Hazardous Materials
Contamination on any property owned, operated or controlled by Debtor or for
which Debtor is, or is claimed to be, responsible.  Debtor acknowledges and
agrees that this indemnification shall survive the termination of this Agreement
and the payment and performance of all of the other Obligations.

 

7

--------------------------------------------------------------------------------


 

Section 3.9                                      Other Liens, Security
Interests, Etc.

 

Debtor will keep the Collateral free from all liens, security interests and
claims of every kind and nature, other than the security interest granted to the
Lender pursuant to this Agreement and the Permitted Liens.

 

Section 3.10                                Defense of Title and Further
Assurances.

 

At its expense, Debtor will defend the title to the Collateral (and any part
thereof), and will, except as otherwise set forth in this Section 3.10,
immediately execute, acknowledge and deliver any renewal, affidavit, deed,
assignment, security agreement, certificate or other document which Lender may
require in order to perfect, preserve, maintain, continue, protect and/or extend
the Lien granted to Lender under this Agreement and the first priority of that
Lien, subject only to the Permitted Liens.  Debtor hereby authorizes the filing
of any financing statement or continuation statement required under the Uniform
Commercial Code.  Debtor will take any and all steps and observe such
formalities as Lender may require, in order to create and maintain a valid Lien
upon, pledge of, or paramount security interest in, the Collateral, subject to
the Permitted Liens.  Debtor shall pay to Lender on demand all taxes, costs and
expenses incurred by Lender in connection with the preparation, execution,
recording and filing of any such document or instrument.  To the extent that the
proceeds of any of the Accounts or receivables of Debtor are expected to become
subject to the control of, or in the possession of, a party other than Debtor or
Lender, Debtor shall cause all such parties to execute and deliver security
documents or other documents as requested by Lender and as may be necessary to
evidence and/or perfect the security interest of Lender in those proceeds. 
Debtor hereby irrevocably appoints Lender as Debtor’s attorney-in-fact, with
power of substitution, in the name of Lender or in the name of Debtor or
otherwise, for the use and benefit of Lender, but at the cost and expense of
Debtor and without notice to Debtor, to execute and deliver any and all of the
instruments and other documents and take any action which Lender may require
pursuant the foregoing provisions of this Section 3.10.

 

Section 3.11                                Landlord’s Waivers.

 

Debtor shall use commercially reasonable efforts to deliver to Lender a waiver
in form acceptable to Lender and its counsel in their reasonable discretion from
each landlord for Debtor’s premises listed on Schedule 6.1.14 of the Financing
Agreement.

 

Section 3.12                                Government Accounts.

 

Debtor will promptly notify Lender if any of the Receivables arise out of
contracts with the United States of America or any department, agency or
instrumentality thereof for the sale of products or provision of services and,
as appropriate and at request of Lender, within thirty (30) days of such
request, execute any documents and take any steps required by Lender in order
that all moneys due and to become due under such contracts shall be assigned to
Lender and notice thereof given to the applicable Governmental Authority under
the Federal Assignment of Claims Act or any other applicable Laws.  Debtor shall
provide Lender with all necessary information and will execute and deliver such
documents as are required to comply with the Federal Assignment of Claims Act of
1940 (31 U.S.C. §3727 and 41 U.S.C. §15).

 

8

--------------------------------------------------------------------------------


 

Section 3.13                                Use of Premises and Equipment.

 

Debtor agrees that until the Obligations are fully paid and Lender has no
further obligation to extend any credit to Borrower, during the occurrence and
continuance of an Event of Default, Lender shall have, and is hereby granted, a
right of ingress and egress to the places where the Collateral is located, and
may proceed over and through any of Debtor’s owned or leased property.

 

Section 3.14                                Protection of Collateral.

 

Debtor agrees that Lender may at any time following an Event of Default take
such steps as Lender deems reasonably necessary to protect the interest of
Lender in, and to preserve the Collateral, including, the hiring of such
security guards or the placing of other security protection measures as Lender
deems appropriate, may employ and maintain at any of Debtor’s premises a
custodian who shall have full authority to do all acts necessary to protect the
interests of Lender in the Collateral and may lease warehouse facilities to
which Lender may move all or any part of the Collateral to the extent
commercially reasonable.  Debtor agrees to cooperate fully with Lender’s efforts
to preserve the Collateral and will take such actions to preserve the Collateral
as Lender may reasonably direct.  All of Lender’s expenses of preserving the
Collateral, including any reasonable expenses relating to the compensation and
bonding of a custodian, shall be part of the Enforcement Costs.

 

Section 3.15                                Business Names; Locations.

 

Debtor will notify Lender not less than thirty (30) days prior to (a) any change
in the name under which Debtor conducts its business, (b) any change of the
location of the chief executive office of Debtor, and (c) the opening of any new
place of business or the closing of any existing place of business, and (d) any
change in the location of the places where the Collateral, or any part thereof,
or the books and records, or any part thereof, are kept other than as permitted
by Section 6.2.14 of the Financing Agreement.

 

ARTICLE IV

NEGATIVE COVENANTS OF DEBTOR

 

Until payment in full and the performance of all of the Obligations, without the
prior written consent of the Lender, the Debtor will not directly or indirectly:

 

Section 4.1                                      Liens; Confessed Judgment.

 

(a) Create, incur, assume or suffer to exist any Lien upon any of its properties
or assets, whether now owned or hereafter acquired, except for Permitted Liens,
(b) assume or suffer to exist any provision in any instrument or other document
for confession of judgment, cognovit or other similar right or remedy, (c) allow
or suffer to exist any Permitted Liens to be superior to Lender’s Liens on the
Collateral, (d) enter into any contracts for the consignment of goods, will not
execute or suffer the filing of any financing statements or the posting of any
signs giving notice of consignments, and will not, as a material part of its
business, engage in the sale of goods belonging to others, and (e) allow or
suffer to exist the failure of any Lien described herein to attach to, and/or
remain at all times perfected on, any of the Collateral.

 

9

--------------------------------------------------------------------------------


 

Section 4.2                                      ERISA Compliance.

 

And will not allow any Commonly Controlled Entity to:  (a) engage in or permit
any “prohibited transaction” (as defined in ERISA); (b) cause any “accumulated
funding deficiency” as defined in ERISA and/or the Internal Revenue Code;
(c) terminate any pension plan in a manner which could result in the imposition
of a lien on the property of Debtor pursuant to ERISA; (d) terminate or consent
to the termination of any Multi-employer Plan; or (e) incur a complete or
partial withdrawal with respect to any Multi-employer Plan.

 

Section 4.3                                      Prohibition on Hazardous
Materials.

 

Debtor shall not place, manufacture or store or permit to be placed,
manufactured or stored any Hazardous Materials on any property owned, operated
or controlled by Debtor or for which Debtor is responsible other than Hazardous
Materials placed or stored on such property in accordance with applicable Laws
in the ordinary course of Debtor’s business expressly described in this
Agreement.

 

Section 4.4                                      Transfer of Collateral.

 

Transfer, or permit the transfer, to a location not listed on the Collateral
Disclosure List, of the books and records related to any of the Collateral or of
any of the Collateral having an aggregate value in excess of Five Hundred
Thousand Dollars ($500,000) except for (a) Collateral in transit, (b) Collateral
maintained at a temporary location for a period not to exceed six (6) months or
(c) Collateral located at a customer’s place of business which is offered for
sale in the ordinary course of business; provided, however, after the occurrence
and continuance of an Event of Default, Debtor will promptly disclose the
locations of all of the Collateral to Lender.

 

Section 4.5                                      Sale and Leaseback.

 

Directly or indirectly enter into any arrangement to sell or transfer all or any
substantial part of its fixed assets then owned by it and thereupon or within
one year thereafter rent or lease the assets so sold or transferred.

 

Section 4.6                                      Sale of Accounts.

 

Except in the ordinary course of its business, sell, discount, allow credits or
allowances, transfer, assign, extend the time for payment on, convey, lease,
assign, transfer or otherwise dispose of the Collateral, except, prior to an
Event of Default, dispositions expressly permitted elsewhere in this Agreement,
the sale of Inventory in the ordinary course of business.

 

ARTICLE V

EVENTS OF DEFAULT

 

The occurrence of one or more of the following events shall be “Events of
Default” under this Agreement, and the terms “Event of Default” or “default”
shall mean, whenever they are used in this Agreement, any one or more of the
following events:

 

10

--------------------------------------------------------------------------------

 


 

Section 5.1                                      Failure to Pay.

 

The Debtor shall fail to pay or perform any of the Obligations, when and as the
same shall become due and payable under the Guaranty.

 

Section 5.2                                      Breach of Representations and
Warranties.

 

Any representation or warranty made in this Agreement or in any report,
statement, schedule, certificate, opinion (including any opinion of counsel for
Debtor), financial statement or other document furnished in connection with this
Agreement, any of the other Financing Documents, or the Obligations, shall prove
to have been false or misleading when made (or, if applicable, when reaffirmed)
in any material respect.

 

Section 5.3                                      Failure to Comply with
Covenants.

 

The failure of Debtor to perform, observe or comply with any covenant, condition
or agreement contained in Sections Section 3.2, 3.3, 3.6 or 3.8 hereof or in
Section 4 hereof.

 

Section 5.4                                      Other Defaults.

 

The failure of Debtor to perform, observe or comply with any covenant, condition
or agreement contained in this Agreement other than those set forth in Sections
5.1, 5.2, or 5.3 above, which default shall remain un-remedied for thirty (30)
days after written notice thereof to the Debtor by the Lender.

 

Section 5.5                                      Default Under Other Financing
Documents.

 

A default shall occur under any of the other Financing Documents, and such
default is not cured within any applicable grace period provided therein.

 

Section 5.6                                      Receiver; Bankruptcy.

 

Debtor shall (a) apply for or consent to the appointment of a receiver, trustee
or liquidator of itself or any of its property, (b) admit in writing its
inability to pay its debts as they mature, (c) make a general assignment for the
benefit of creditors, (d) be adjudicated a bankrupt or insolvent, (e) file a
voluntary petition in bankruptcy or a petition or an answer seeking or
consenting to reorganization or an arrangement with creditors or to take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution or liquidation law or statute, or an answer admitting the material
allegations of a petition filed against it in any proceeding under any such law,
or take corporate action for the purposes of effecting any of the foregoing,
(f) by any act indicate its consent to, approval of or acquiescence in any such
proceeding or the appointment of any receiver of or trustee for any of its
property, or suffer any such receivership, trusteeship or proceeding to continue
undischarged for a period of sixty (60) days, or (g) by any act indicate its
consent to, approval of or acquiescence in any order, judgment or decree by any
court of competent jurisdiction or any Governmental Authority enjoining or
otherwise prohibiting the operation of a material portion of Debtor’s business
or the use or disposition of a material portion of Debtor’s assets.

 

11

--------------------------------------------------------------------------------


 

Section 5.7                                      Involuntary Bankruptcy, etc.

 

(a) An order for relief shall be entered in any involuntary case brought against
Debtor under the Bankruptcy Code, or (b) any such case shall be commenced
against Debtor and shall not be dismissed within sixty (60) days after the
filing of the petition, or (c) an order, judgment or decree under any other Law
is entered by any court of competent jurisdiction or by any other Governmental
Authority on the application of a Governmental Authority or of a Person other
than Debtor (i) adjudicating Debtor bankrupt or insolvent, or (ii) appointing a
receiver, trustee or liquidator of Debtor or of a material portion of Debtor’s
assets, or (iii) enjoining, prohibiting or otherwise limiting the operation of a
material portion of Debtor’s business or the use or disposition of a material
portion of Debtor’s assets, and such order, judgment or decree continues
unstayed and in effect for a period of thirty (30) days from the date entered.

 

Section 5.8                                      Judgment.

 

Unless adequately insured in the opinion of Lender, the entry of a final
judgment for the payment of money involving more than Two Million Dollars
($2,000,000) against Debtor, and the failure by Debtor to discharge the same, or
cause it to be discharged, within thirty (30) days from the date of the order,
decree or process under which or pursuant to which such judgment was entered, or
to secure a stay of execution pending appeal of such judgment.

 

Section 5.9                                      Execution; Attachment.

 

Any execution or attachment shall be levied against Collateral having an
aggregate value in excess of Five Hundred Thousand Dollars ($500,000), or any
part thereof, and such execution or attachment shall not be set aside,
discharged or stayed within thirty (30) days after the same shall have been
levied.

 

Section 5.10                                Debarment or Suspension.

 

Debtor is debarred or suspended, whether temporarily or permanently, by the
United States of America or any department, agency or instrumentality thereof.

 

Section 5.11                                Liquidation, Termination or
Dissolution.

 

Debtor shall liquidate, dissolve or terminate its existence or shall suspend or
terminate a substantial portion of its business operations.

 

Section 5.12                                Default Under Other Borrowings.

 

Default shall be made with respect to any evidence of indebtedness or liability
for borrowed money (other than under the Credit Facilities and other unsecured
Indebtedness of up to One Million Dollars ($1,000,000)) if the effect of such
default is to accelerate the maturity of such evidence of indebtedness or
liability or to permit the holder or obligee thereof to cause any indebtedness
to become due prior to its stated maturity.

 

12

--------------------------------------------------------------------------------


 

ARTICLE VI

RIGHTS AND REMEDIES UPON DEFAULT

 

Section 6.1                                      Demand; Acceleration.

 

Upon the occurrence of an Event of Default, and in every such event and at any
time thereafter, the Lender may declare the Obligations due and payable, without
presentment, demand, protest, or any notice of any kind, all of which are hereby
expressly waived, anything contained herein or in any of the other Financing
Documents to the contrary notwithstanding.

 

Section 6.2                                      Specific Rights With Regard to
Collateral.

 

In addition to all other rights and remedies provided hereunder or as shall
exist at law or in equity from time to time, the Lender may, without notice to
the Debtor:

 

(a)                                  request any account debtor obligated on any
of the Accounts to make payments thereon directly to the Lender, with the Lender
taking control of the cash and non-cash proceeds thereof;

 

(b)                                 compromise, extend or renew any of the
Collateral or deal with the same as it may deem advisable;

 

(c)                                  make exchanges, substitutions or surrenders
of all or any part of the Collateral;

 

(d)                                 remove from any of the Debtor’s place of
business all books, records, ledger sheets, correspondence, invoices and
documents, relating to or evidencing any of the Collateral or without cost or
expense to the Lender, make such use of the Debtor’s place(s) of business as may
be reasonably necessary to administer, control and collect the Collateral;

 

(e)                                  repair, alter or supply goods if necessary
to fulfill in whole or in part the purchase order of any account debtor;

 

(f)                                    demand, collect, receipt for and give
renewals, extensions, discharges and releases of any of the Collateral;

 

(g)                                 institute and prosecute legal and equitable
proceedings to enforce collection of, or realize upon, any of the Collateral;

 

(h)                                 settle, renew, extend, compromise, compound,
exchange or adjust claims in respect of any of the Collateral or any legal
proceedings brought in respect thereof;

 

(i)                                     endorse the name of the Debtor upon any
items of payment relating to the Collateral or on any Proof of Claim in
Bankruptcy against an account debtor;

 

(j)                                     clear Inventory through customs in
Lender’s or Debtor’s name and to sign and deliver to customs officials powers of
attorney in Debtor’s name for such purpose; and

 

13

--------------------------------------------------------------------------------


 

(k)                                  take any other action necessary or
beneficial to realize upon or dispose of the Collateral or to carry out the
terms of this Agreement.

 

Section 6.3                                      Application of Proceeds.

 

Any proceeds of sale or other disposition of the Collateral will be applied by
Lender to the payment first of any and all Enforcement Costs, and any balance of
such proceeds will be applied to the Obligations in such order and manner as
Lender shall determine.  If the sale or other disposition of the Collateral
fails to fully satisfy the Obligations, Debtor and Borrower shall remain liable
to Lender for any deficiency.

 

Section 6.4                                      Performance by Lender.

 

If the Debtor shall fail to pay the Obligations or otherwise fail to perform,
observe or comply with any of the conditions, covenants, terms, stipulations or
agreements contained in this Agreement or any of the other Financing Documents,
the Lender without notice to or demand upon Debtor and without waiving or
releasing any of the Obligations or any Default or Event of Default, may (but
shall be under no obligation to) at any time thereafter make such payment or
perform such act for the account and at the expense of Debtor, and may enter
upon the premises of Debtor for that purpose and take all such action thereon as
Lender may consider necessary or appropriate for such purpose and Debtor hereby
irrevocably appoints Lender as its attorney-in-fact to do so, with power of
substitution, in the name of Lender, in the name of Debtor or otherwise, for the
use and benefit of Lender, but at the cost and expense of Debtor and without
notice to Debtor.  All sums so paid or advanced by Lender together with interest
thereon from the date of payment, advance or incurring until paid in full at the
Post-Default Rate and all costs and expenses, shall be paid by Debtor to Lender
on demand, and shall constitute and become a part of the Obligations.

 

Section 6.5                                      Uniform Commercial Code.

 

Lender shall have all of the rights and remedies of a secured party under the
applicable Uniform Commercial Code and other applicable Laws.  Upon demand by
Lender, Debtor shall assemble the Collateral and make it available to Lender, at
a place designated by Lender.  Lender or its agents may without notice from time
to time enter upon Debtor’s premises to take possession of the Collateral, to
remove it, to render it unusable, to process it or otherwise prepare it for
sale, or to sell or otherwise dispose of it.

 

Any written notice of the sale, disposition or other intended action by Lender
with respect to the Collateral which is sent by regular mail, postage prepaid,
to Debtor at the address set forth in Section 7.1 (Notices), or such other
address of Debtor which may from time to time be shown on Lender’s records, at
least ten (10) days prior to such sale, disposition or other action, shall
constitute commercially reasonable notice to Debtor.  Lender may alternatively
or additionally give such notice in any other commercially reasonable manner. 
Nothing in this Agreement shall require Lender to give any notice not required
by applicable Laws.

 

If any consent, approval, or authorization of any state, municipal or other
Governmental Authority or of any other Person or of any Person having any
interest therein, should be necessary to effectuate any sale or other
disposition of the Collateral, Debtor agrees to execute

 

14

--------------------------------------------------------------------------------


 

all such applications and other instruments, and to take all other action, as
may be required in connection with securing any such consent, approval or
authorization.

 

Debtor recognizes that Lender may be unable to effect a public sale of all or a
part of the Collateral consisting of Investment Property by reason of certain
prohibitions contained in the Securities Act of 1933, as amended, and other
applicable Federal and state Laws.  Lender may, therefore, in its discretion,
take such steps as it may deem appropriate to comply with such Laws and may, for
example, at any sale of the Collateral consisting of securities restrict the
prospective bidders or purchasers as to their number, nature of business and
investment intention, including, without limitation, a requirement that the
Persons making such purchases represent and agree to the satisfaction of Lender
that they are purchasing such securities for their account, for investment, and
not with a view to the distribution or resale of any thereof.  Debtor covenants
and agrees to do or cause to be done promptly all such acts and things as Lender
may request from time to time and as may be necessary to offer and/or sell the
securities or any part thereof in a manner which is valid and binding and in
conformance with all applicable Laws.   Upon any such sale or disposition,
Lender shall have the right to deliver, assign and transfer to the purchaser
thereof the Collateral consisting of securities so sold.

 

Section 6.6                                      Other Remedies.

 

Lender may from time to time proceed to protect or enforce its rights by an
action or actions at law or in equity or by any other appropriate proceeding,
whether for the specific performance of any of the covenants contained in this
Agreement or in any of the other Financing Documents, or for an injunction
against the violation of any of the terms of this Agreement or any of the other
Financing Documents, or in aid of the exercise or execution of any right, remedy
or power granted in this Agreement, the Financing Documents, and/or applicable
Laws.  Lender is authorized to offset and apply to all or any part of the
Obligations all moneys, credits and other property of any nature whatsoever of
Debtor now or at any time hereafter in the possession of, in transit to or from,
under the control or custody of, or on deposit with, Lender or any Affiliate of
Lender.

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.1                                      Notices.

 

All notices, certificates or other communications hereunder shall be given as
set forth in Section 4.1 of the Guaranty.

 

Section 7.2                                      Consents and Approvals.

 

If any consent, approval, or authorization of any state, municipal or other
governmental department, agency or authority or of any person, or any person,
corporation, partnership or other entity having any interest therein, should be
necessary to effectuate any sale or other disposition of the Collateral, the
Debtor agrees to execute all such applications and other instruments, and to
take all other action, as may be required in connection with securing any such
consent, approval or authorization.

 

15

--------------------------------------------------------------------------------


 

Section 7.3                                      Remedies, Etc. Cumulative.

 

Each right, power and remedy of the Lender as provided for in this Agreement or
in any of the other Financing Documents or now or hereafter existing at law or
in equity or by statute or otherwise shall be cumulative and concurrent and
shall be in addition to every other right, power or remedy provided for in this
Agreement or in any of the other Financing Documents or now or hereafter
existing at law or in equity, by statute or otherwise, and the exercise or
beginning of the exercise by the Lender of any one or more of such rights,
powers or remedies shall not preclude the simultaneous or later exercise by the
Lender of any or all such other rights, powers or remedies.  In order to entitle
the Lender to exercise any remedy reserved to it herein, it shall not be
necessary to give any notice, other than such notice as may be expressly
required in this Agreement.

 

Section 7.4                                      No Waiver of Rights by the
Lender.

 

No failure or delay by the Lender to insist upon the strict performance of any
term, condition, covenant or agreement of this Agreement or of any of the other
Financing Documents, or to exercise any right, power or remedy consequent upon a
breach thereof, shall constitute a waiver of any such term, condition, covenant
or agreement or of any such breach or preclude the Lender from exercising any
such right, power or remedy at any later time or times.  By accepting payment
after the due date of any amount payable under this Agreement or under any of
the other Financing Documents, the Lender shall not be deemed to waive the right
either to require prompt payment when due of all other amounts payable under
this Agreement or under any of the other Financing Documents, or to declare a
default for failure to effect such prompt payment of any such other amount.

 

Section 7.5                                      Entire Agreement.

 

The Financing Documents shall completely and fully supersede all other
agreements, both written and oral, between the Lender and the Debtor relating to
the Obligations.  Neither the Lender nor the Debtor shall hereafter have any
rights under such prior agreements but shall look solely to the Financing
Documents for definition and determination of all of their respective rights,
liabilities and responsibilities relating to the Obligations.

 

Section 7.6                                      Survival of Agreement;
Successors and Assigns.

 

All covenants, agreements, representations and warranties made by the Debtor
herein and in any certificate, in the Financing Documents and in any other
instruments or documents delivered pursuant hereto shall survive the making by
the Lender of the Credit Facilities and the execution and delivery of the
Revolving Credit Note, and shall continue in full force and effect so long as
any of the Obligations are outstanding and unpaid.  Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of the Debtor, which are contained in this
Agreement shall inure to the benefit of the successors and assigns of the
Lender, and all covenants, promises and agreements by or on behalf of the Lender
which are contained in this Agreement shall inure to the benefit of the
permitted successors and permitted

 

16

--------------------------------------------------------------------------------


 

assigns of the Debtor, but this Agreement may not be assigned by the Debtor
without the prior written consent of the Lender.

 

Section 7.7                                      Enforcement Costs.

 

Debtor shall pay to Lender on demand all Enforcement Costs, together with
interest thereon from the date incurred or advanced until paid in full at a per
annum rate of interest equal at all times to the Post-Default Rate.  Enforcement
Costs shall be immediately due and payable at the time advanced or incurred,
whichever is earlier.  Without implying any limitation on the foregoing, Debtor
shall pay, as part of the Enforcement Costs, upon demand any and all stamp and
other Taxes and fees payable or determined to be payable in connection with the
execution and delivery of this Agreement and the other Financing Documents and
to save Lender harmless from and against any and all liabilities with respect to
or resulting from any delay in paying or omission to pay any Taxes or fees
referred to in this Section.  The provisions of this Section shall survive the
execution and delivery of this Agreement and the repayment of the Obligations.

 

Section 7.8                                      Counterparts.

 

This Agreement may be executed in any number of counterparts all of which
together shall constitute a single instrument.

 

Section 7.9                                      Governing Law.

 

(a)                                  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE, WITHOUT REGARD TO ITS
CONFLICTS OF LAW PRINCIPLES INSOFAR AS SUCH PRINCIPLES WOULD DEFER TO THE
SUBSTANTIVE LAWS OF SOME OTHER JURISDICTION.

 

(b)                                 EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

(c)                                  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS

 

17

--------------------------------------------------------------------------------


 

AGREEMENT OR ANY OTHER FINANCING DOCUMENT IN ANY COURT REFERRED TO IN
SECTION 7.9(b).  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

Section 7.10                                Modifications.

 

No modification or waiver of any provision of this Agreement, nor consent to any
departure by the Debtor therefrom, shall in any event be effective unless the
same shall be in writing, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given.  No notice to
or demand on the Debtor in any case shall entitle the Debtor to any other or
further notice or demand in the same, similar or other circumstance.

 

Section 7.11                                Illegality.

 

If fulfillment of any provision hereof or any transaction related hereto or to
any of the other Financing Documents, at the time performance of such provision
shall be due, shall involve transcending the limit of validity prescribed by
law, then ipso facto, the obligation to be fulfilled shall be reduced to the
limit of such validity; and if any clause or provisions herein contained other
than the provisions hereof pertaining to repayment of the Obligations operates
or would prospectively operate to invalidate this Agreement in whole or in part,
then such clause or provision only shall be void, as though not herein
contained, and the remainder of this Agreement shall remain operative and in
full force and effect; and if such provision pertains to repayment of the
Obligations, then, at the option of the Lender, all of the Obligations of the
Debtor to the Lender shall become immediately due and payable.

 

Section 7.12                                Gender, Etc.

 

Whenever used herein, the singular number shall include the plural, the plural
the singular and the use of the masculine, feminine or neuter gender shall
include all genders.

 

Section 7.13                                Headings.

 

The headings in this Agreement are for convenience only and shall not limit or
otherwise affect any of the terms hereof.

 

Section 7.14                                Waiver of Trial by Jury.

 

THE DEBTOR AND THE LENDER HEREBY JOINTLY AND SEVERALLY WAIVE TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO WHICH THE DEBTOR AND THE LENDER MAY BE PARTIES,
ARISING OUT OF OR IN ANY WAY PERTAINING TO (A) THIS AGREEMENT, (B) ANY OF THE
FINANCING DOCUMENTS, OR (C) THE COLLATERAL.  THIS WAIVER CONSTITUTES A WAIVER OF
TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS,
INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS AGREEMENT.

 

18

--------------------------------------------------------------------------------


 

THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY THE DEBTOR AND THE
LENDER, AND THE DEBTOR AND THE LENDER HEREBY REPRESENT THAT NO REPRESENTATIONS
OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF
TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.  THE DEBTOR AND THE
LENDER FURTHER REPRESENT THAT THEY HAVE BEEN REPRESENTED IN THE SIGNING OF THIS
AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL,
SELECTED OF THEIR OWN FREE WILL, AND THAT THEY HAVE HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.

 

Section 7.15                                Liability of the Lender.

 

Debtor hereby agrees that Lender shall not be chargeable for any negligence,
mistake, act or omission of any accountant, examiner, agency or attorney
employed by Lender in making examinations, investigations or collections, or
otherwise in perfecting, maintaining, protecting or realizing upon any lien or
security interest or any other interest in the Collateral or other security for
the Obligations.

 

By inspecting the Collateral or any other properties of Debtor or by accepting
or approving anything required to be observed, performed or fulfilled by Debtor
or to be given to Lender pursuant to this Agreement or any of the other
Financing Documents, Lender shall not be deemed to have warranted or represented
the condition, sufficiency, legality, effectiveness or legal effect of the same,
and such acceptance or approval shall not constitute any warranty or
representation with respect thereto by Lender.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Debtor has signed this Agreement on the day and year
first above written.

 

 

GOVDEALS, INC.

 

 

 

 

 

By:

/s/ James M. Rallo

 

 

Name:

James M. Rallo

 

 

Title:

Vice President, Chief Financial

 

 

 

Officer & Treasurer

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------

 